DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: on line 1, after the word “further” a verb appears to be missing, such as “designed,” “programmed,” or the like. Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  it appears to be missing a final punctuation mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 11, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohya et al. (US 2011/0102182).
Regarding claim 1, Ohya describes a breath alcohol content device (abstract) which includes an electrochemical sensor to convert an electrochemically convertible substance in a fluid sample to an electrical output on contact with the electrochemical sensor; 

    PNG
    media_image1.png
    58
    251
    media_image1.png
    Greyscale

a humidity sensor to detect water saturation level of the fluid sample (see above citation); and 
a microprocessor to calculate a quantity of the electrochemically convertible substance in the fluid sample using the electrical output from the electrochemical sensor and the detected water saturation level of the fluid sample.

    PNG
    media_image2.png
    146
    246
    media_image2.png
    Greyscale


Regarding claim 2, the fluid sample is a mixture of a test subject's breath and ambient air, 

    PNG
    media_image3.png
    69
    250
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    55
    254
    media_image4.png
    Greyscale

wherein the microprocessor is further to calculate a proportion of the fluid sample that constitutes the test subject's breath based on the detected water saturation level of the fluid sample (see [0027] above, especially “air purity calculation” also see Fig. 7 below), and 

    PNG
    media_image5.png
    703
    493
    media_image5.png
    Greyscale

wherein the microprocessor is further to calculate a quantity of the electrochemically convertible substance within the test subject's breath based on the calculated quantity of the electrochemically convertible substance in the fluid sample and the proportion of the fluid sample that is the test subject's breath.

    PNG
    media_image6.png
    72
    866
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    685
    504
    media_image7.png
    Greyscale

Regarding claim 3, wherein the fluid sample is passively collected via a sample port in the breath alcohol content device (note – passively collected is describe in 

    PNG
    media_image8.png
    633
    516
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    223
    250
    media_image9.png
    Greyscale


Regarding claim 11, the device also has a memory to store the calculated quantity of the electrochemically convertible substance (see [0027] above).

Regarding claim 19, Ohya teaches a method of determining a quantity of an electrochemically convertible substance in a fluid sample (abstract).  This is done by steps of converting the electrochemically convertible substance in the fluid sample to an electrical output on contact with an electrochemical sensor; 

    PNG
    media_image10.png
    162
    260
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    124
    249
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    114
    259
    media_image12.png
    Greyscale

calculating the quantity of the electrochemically convertible substance in the fluid sample using the electrical output from the electrochemical sensor and the detected water saturation level of the fluid sample (see Figs. 6 and 7 and associated citations above).
Regarding claim 20, wherein the fluid sample is a mixture of a test subject's breath and ambient air, further comprising: calculating a proportion of the fluid sample that constitutes the test subject's breath based on the detected water saturation level of the fluid sample; and calculate a quantity of the electrochemically convertible substance within the test subject's breath based on the calculated quantity of the electrochemically convertible substance in the fluid sample and the proportion of the fluid sample that is the test subject's breath (see citations above).
Regarding claim 22, the method also requires storing the calculated quantity of the electrochemically convertible substance in memory (see citations above).
Regarding claim 24, there are one or more computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process (see [0027] and description of ROM)
for determining a quantity of an electrochemically convertible substance in a fluid sample, the computer process comprising: converting the electrochemically convertible substance in the fluid sample to an electrical output on contact with an electrochemical .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5-9, 12, 13, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya in view of DeVries et al. (US 2018/0074030).
Regarding claim 4, Ohya does not appear to discuss the limitation which is the subject of this claim.
DeVries teaches that a calculated quantity of the electrochemically convertible substance in the test subject's breath based on the fluid proportion of the fluid sample that is the test subject's breath is within approximately 12% of a similarly calculated quantity of the electrochemically convertible substance in the test subject's breath actively collected via a mouthpiece attached to the breath alcohol content device.

    PNG
    media_image13.png
    386
    258
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have designed the instrument to achieve acceptable accuracy in order to ensure that the device properly functions in order to achieve its obviously important aim.
Regarding claim 5, from DeVries, wherein the fluid sample is one of a dry gas calibration standard and a wet bath calibration standard, and wherein the microprocessor is further to determine which of the dry gas calibration standard and the wet bath calibration standard constitutes the fluid sample based on the detected water saturation level of the fluid sample, the microprocessor further to compensate for the determined calibration standard in calculating the quantity of the electrochemically convertible substance in the fluid sample.

    PNG
    media_image14.png
    166
    253
    media_image14.png
    Greyscale


Regarding claim 7, from DeVries, the determined calibration standard is dry gas when the water saturation level of the fluid sample is less than 10%.

    PNG
    media_image13.png
    386
    258
    media_image13.png
    Greyscale


Regarding claim 8, from DeVries wherein the determined calibration standard is wet bath when the water saturation level of the fluid sample is greater than 90% (Id).



    PNG
    media_image13.png
    386
    258
    media_image13.png
    Greyscale


Regarding claim 12, from DeVries, the device also includes a wireless communication antenna, wherein the microprocessor is further to monitor available wireless data networks via the wireless communication antenna, establish a wireless data connection with a pre-approved wireless network upon its detection, and upload the calculated quantity of the electrochemically convertible substance stored in the memory to network storage connected to the pre-approved wireless network.

    PNG
    media_image15.png
    42
    252
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    216
    255
    media_image16.png
    Greyscale


Regarding claim 13, 23, and 25, from DeVries, wherein establishing the wireless data connection and uploading the calculated quantity of the electrochemically convertible substance is performed without user input (Id).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya in view of Eichler et al. (US 2015/0025407).
Regarding claim 10, Ohya does not disclose the use of a pump, but rather uses a fan.
Eichler describes that he can use a pump to draw the fluid sample into the breath alcohol content device; 

    PNG
    media_image17.png
    101
    249
    media_image17.png
    Greyscale

and a barometric pressure sensor, the microprocessor further to trigger the pump to draw the fluid sample into the breath alcohol content device upon detection of a rapid increase in barometric pressure (see [0023] above and also see below).

    PNG
    media_image18.png
    69
    247
    media_image18.png
    Greyscale


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya in view of official notice.
Regarding claim 14, Ohya does not discuss the limitation at issue.
The examiner officially notes that when sending a wireless signal, it is conventional to encrypt the data in order to insure the integrity of the system.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have described the system such that the microprocessor encrypts the calculated quantity of the electrochemically convertible substance prior to uploading to the pre-approved wireless network.
Regarding claim 18, Ohya does not discuss the limitation at issue.
The examiner officially notes that it is conventional to allow upgrades to software over a wireless network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have described the system such that the microprocessor is programmed to download software updates for the breath alcohol content device from the pre- approved wireless network.

Allowable Subject Matter
Claims 6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds no evidence to issue a rejection of these claims. They are therefore indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797